Citation Nr: 1115163	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  05-15 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

Entitlement to an initial evaluation in excess of 50 percent disabling for the service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the RO which granted service connection for PTSD and assigned an initial noncompensable evaluation effective in February 2003.   

In December 2007, the Board remanded the matter for further development and adjudication.  

In September 2009, the Board granted an initial 50 percent rating; however, a rating in excess of 50 percent was remanded to the RO for further development and adjudication.

The RO effectuated the increase in a November 2009 rating decision.  The grant was made retroactive to the original award of service connection.  The Veteran maintains that a rating in excess of 50 percent is warranted. 

As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that his claim remains in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Much to the regret of the Board, a preliminary review of the record shows that this matter is still not ready for appellate disposition.

Notably, there are outstanding VA outpatient treatment records that have not been associated with the claims file.  During the 2009 VA examination, the Veteran indicated that while he was not receiving group therapy, he still sought individual treatment.  The last VA outpatient treatment records pertaining to PTSD are dated in July 2009.

Such missing VA records must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Veteran informed the 2009 VA examiner that he was a recipient of Social Security disability benefits.  A copy of the administrative decision granting such benefits and the underlying treatment records utilized in reaching said decision must also be obtained upon Remand.  

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to, medical and other records from other federal agencies such as the Social Security Administration.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Id.  

Based on the foregoing, the Board has determined that additional development is necessary in order to satisfy the duty  to assist the Veteran in obtaining information and evidence necessary to substantiate his claim.    

As the record stands, the Board is still not able to make a fully informed decision with respect to the claim presented.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

Accordingly, this case must again be remanded to effectuate the evidentiary development necessary to fully and fairly adjudicate the Veteran's claim.  The RO is directed to the specific development instructions delineated in the numbered paragraphs herein below.  

1.  The RO must review the claims file and ensure that all notification and development action required by     38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO must attempt to obtain records of treatment of the Veteran from the pertinent VA Medical Centers (VAMC) in West Virginia dated from July 2009 to the present.  All requests for records must be clearly delineated in the claims folder, to include all responses thereto.  

3.  The RO also must contact the Social Security Administration and obtain a copy of the award of disability benefits and the underlying treatment records utilized in reaching said determination.  All efforts to obtain these records should be clearly documented in the claims file.   

4.  The RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  

If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the RO should take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Following completion of all indicated development, the RO should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


